Citation Nr: 0531887	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-18 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
status post excision of an accessory navicular and caleo-
navicular of the right foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 1971 and from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to a rating in excess of 10 percent for 
residuals of a status post excision of an accessory navicular 
and caleo-navicular right foot.

In April 2004, the Board, in part, remanded the issue on 
appeal for additional development.  The claim has been 
returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2004 remand directives, the Board instructed the 
RO to obtain the names and addresses of all medical care 
providers who had treated the veteran for the service-
connected right foot disability since March 2002. 

By letter issued April 30, 2004, the AMC essentially asked 
the veteran to submit such evidence.  In May 2004, the 
veteran wrote the following:

Please request all current VA medical records from West 
Los Angeles, California[;] Sepulveda, California[;] and 
Bakersfield, California, as I am receiving ongoing 
treatment for my foot.

Thereafter, the record is void of any documentation showing 
whether or not an attempt to obtain the aforementioned 
reports was made.  Rather, in the March 2005 Supplemental 
Statement of the Case, the AOJ indicated that the veteran 
only submitted information disagreeing with the Board's April 
2004 decision regarding an unrelated matter.

Given the foregoing development, and the argument set forth 
by the veteran's representative in the October 2005 written 
presentation, which maintains that the AOJ failed to secure 
the above-mentioned treatment reports, additional development 
is needed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal).  

Regrettably, this case is remanded for the following:

1.  Obtain the veteran's medical reports 
showing treatment for residuals of a 
status post excision of an accessory 
navicular and caleo-navicular of the 
right foot from the VA Medical Centers or 
Outpatient Clinics in West Los Angeles, 
California; Sepulveda, California; and 
Bakersfield, California, since March 
2002.

2.  Following completion of the foregoing 
and any other development deemed 
appropriate, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  Thereafter, allow the 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


